Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                           No. 04-19-00478-CR

                                      Devante Montreal PARKER,
                                               Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2019CR0348
                             Honorable Raymond Angelini, Judge Presiding 1

         BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

            SIGNED October 28, 2020.


                                                     _____________________________
                                                     Irene Rios, Justice




1
    Sitting by assignment.